(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Por cuanto* el 1 de agosto de 1939 esta Corte concedió a la parte apelante una nueva y última prórroga que vencería en 29 de agosto del mismo año para radicar en la Corte de Distrito la transcripción de la evidencia en el caso de autos-;
Por cuanto, la parte apelante d'ejó transcurrir dicho término sin radicar en la corte inferior la transcripción de la evidencia;
Por cuanto, la parte apelada ha radicado un escrito solicitando de nosotros que por la anterior razón desestimemos el recurso de ape-lación interpuesto;
Por cuanto, la parte apelante ha radicado otra moción en que solicita un nuevo y último término de 30 días a contar del 21 de agosto de 1939 para radicar en la corte inferior la transcripción de la evidencia;
*991■ PoR cuanto, de acceder a lo solicitado por la parte apelante, nues-tra resolución sería académica;
PoR tanto, se accede a lo solicitado por los demandados apelados y en su consecuencia se desestima el recurso de apelación interpuesto.
El Juez Presidente Sr. Del Toro no intervino.